commissioner tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c nov uniform issue list tep qlatz kex xke legend taxpayer a t i a ira x financial_institution a am i amount a amount b company a employee a dear this is in response to your request dated date as supplemented by correspondence dated date date and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that he received a distribution from ira x totaling amount a taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to the failure of his employer company a to promptly mail amount a to financial_institution a within the 60-day rollover period as taxpayer a had instructed page taxpayer a is the owner of ira x maintained by financial_institution a due to a family emergency taxpayer a took a distribution of amount a from ira x on date taxpayer provided consulting services to company a for which he was owed before the end of the 60-day period following the distribution of amount compensation a taxpayer a instructed company a to mail a check equal to amount b an amount greater than amount a to financial_institution a so that amount a could be deposited back into ira x the check from company a was prepared and dated date days after the date distribution confirmed that the payment was delayed because employee a left for vacation before signing and sending the check upon returning from vacation on friday july employee a immediately signed and sent the check to financial_institution a which deposited it into ira x on date days after the date distribution however employee a of company a has based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount a sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 page sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 related to required minimum distributions under sec_401 and incidental death_benefit requirements of sec_401 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover was caused by the fact that his employer company a failed to promptly mail amount a to financial_institution a within the 60-day rollover period as taxpayer a had instructed therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount a from ira x taxpayer a has represented that amount a has remained in ira x since being redeposited provided all other requirements of sec_408 except the 60-day requirement are met with respect to such contribution the contribution of amount a to ira x on date will be considered a valid rollover_contribution within the meaning of sec_408 this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent page if you wish to inquire about this ruling please contact at please address all correspondence to se t ep ra t2 sincerely yours f dmz ith i donzell h litttejohn manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
